Case 5:19-cv-00963-OLG Document 10 Filed 08/13/19 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
DR. GEORGE RICHARDSON, et al.

vs. Case No.: 5:19-cv-00963
TEXAS SECRETARY OF STATE, et al.

MOTION FOR ADMISSION PRO HAC VICE
TO THE HONORABLE JUDGE OF SAID COURT:
Comes now Audra White , applicant herein, and
moves this Court to grant admission to the United States District Court for the Western District of

Plaintiffs

Texas pro hac vice to represent in this case, and

 

would respectfully show the Court as follows:

l. Applicant is an attorney and a member of the law firm (or practices under the name of)

Willkie Farr & Gallagher LLP Sito nniccetat:

 

Mailing address: 600 Travis Street, Suite 2100

 

City, State, Zip Code: Houston, Texas 77002

 

 

 

Telephone; (713) 510-1700 Facsimile: (713) 510-1799

11/6/2015

2. Since , Applicant has been and presently is a

 

member of and in good standing with the Bar of the State of 1&xas

Applicant's bar license number is 24098608

 

3. Applicant has been admitted to practice before the following courts:

Court: Admission date:

n/a

 

 

 

 

 

 
Case 5:19-cv-00963-OLG Document 10 Filed 08/13/19 Page 2 of 3

Applicant is presently a member in good standing of the bars of the courts listed above,
except as provided below (list any court named in the preceding paragraph before which
Applicant is no longer admitted to practice):

n/a

 

 

 

 

 

 

] have x have not previously applied to Appear Pro Hac Vice in this district

 

 

court in Case[s]:

 

 

Number: on the day of ,
Number: on the day of ;
Number: on the day of ,

 

Applicant has never been subject to grievance proceedings or involuntary removal
proceedings while a member of the bar of any state or federal court, except as
provided:

nia

Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below (omit minor traffic offenses):

nia

Applicant has read and is familiar with the Local Rules of the Western District of Texas

and will comply with the standards of practice set out therein.
Case 5:19-cv-00963-OLG.Document 10 Filed 08/13/19 Page 3 of 3

9. Applicant will file an Application for Admission to Practice before the United States
District Court for the Western District of Texas, if so requested; or Applicant has
co-counsel in this case who is admitted to practice before the United States District
Court for the Western District of Texas.

Co-counse}: 1¢xas Civil Rights Project

 

Mailing address: !405 Montopolis Drive

 

City, State, Zip Code: Austin, Texas 78741

Telephone: 512-474-5073

 

Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac
vice fee in compliance with Local Court Rule AT-I(f)(2) [checks made payable to: Clerk, U.S. District
Court].

Wherefore, Applicant prays that this Court enter an order permitting the admission of

Audra White to the Western District of Texas pro hac vice for this case only.

 

Respectfully submitted,

Audra White

pa of Applicant)

(‘st8nature of Applicant] ~

 

CERTIFICATE OF SERVICE

I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the origina! upon the Clerk of Court on this the day of August , 2019 |

Audra White

 

 
